Citation Nr: 1605907	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, and anxiety. 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from October 2004 to November 2005 and from May 2009 to April 2010, with additional service in the Army National Guard.  His awards and decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his June 2013 substantive appeal, the Veteran requested a hearing before a member of the Board.  The RO scheduled a hearing in September 2014 and provided the Veteran notice.  However, the Veteran failed to report for the hearing, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will consider the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2015).   

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD and depression, there are also diagnoses of a mood disorder, major depressive disorder, and anxiety not otherwise specified (NOS).  In light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issue more broadly in order to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains VA medical records dated from January 2012 to February 2013 that were considered by the Agency of Original Jurisdiction (AOJ) in a May 2013 Supplemental Statement of the Case (SSOC).  The remaining documents in the Virtual VA file are either duplicative of those in VBMS or not relevant to the issue on appeal.  The VBMS file contains VA medical records dated from October 2013 to February 2014 that were not considered by the AOJ in the most recent December 2013 SSOC.  However, the AOJ will have the opportunity to review these records on remand.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

First, remand is required to attempt to obtain mental health clinical records.  The Veteran reported that he received in-service mental health treatment in 2009.  See December 2011 VA examination report.  On remand, the AOJ should contact all appropriate repositories for clinical mental health records, which are often kept separately from service treatment records.  

Second, remand is required to obtain an adequate VA examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical conclusion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Veteran was afforded a VA examination in December 2011.  The examiner opined that the Veteran had no mental health diagnosis and did not satisfy the criteria for a diagnosis of PTSD.

The Board finds that the December 2011 VA examination is inadequate.  First, the examiner failed to adequately address the Veteran's reported symptoms.  Specifically, the examiner noted that psychological testing revealed severe marked feelings of detachment or estrangement and a moderate reduction of emotional experience.  However, the examiner did not address the relevance of these findings when reporting the criteria used for establishing a diagnosis of PTSD.  Second, the examiner provided no supporting rationale for his conclusion that the Veteran did not have a mental health diagnosis.  In particular, the examiner failed to address the noted diagnosis of recurrent major depressive disorder in September 2010.  Moreover, the record shows that the Veteran has been diagnosed with a mood disorder, major depression, and anxiety during the appeal period.  See, e.g., January 2013 and July 2013 VA mental health notes.  Post-service medical records also include notations to rule out a personality disorder.  As the Veteran has been diagnosed with several psychological disorders during the appeal period, an additional opinion is required to determine whether such disorders have resolved or were incorrectly diagnosed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination, which the Board relied on, was inadequate where the examiner did not indicate, positive or negative, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate location to make a specific request for all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from May 2009 to April 2010.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After completing the foregoing development, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current non-PTSD psychiatric disorders.  The examiner should specifically indicate whether the Veteran has major depressive disorder, anxiety disorder NOS, and/or a personality disorder.  If any previously diagnosed psychiatric disorders are not found on examination, an explanation must be provided.

It should be noted that multiple diagnoses of psychological disorders appear in the record, to include:  PTSD (July 2008 VA mental health medication management note); major depressive disorder (September 2010 and July 2013 VA mental health notes); mood disorder (January 2013 VA mental health note); and anxiety NOS (July 2013 VA mental health treatment plan).

Second, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnosis of PTSD in the Veteran's medical records.  

If a diagnosis of PTSD is found, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of any stressors involving combat and/or the fear of hostile military activity.  

Third, for each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's active military service.  

Fourth, for any diagnosed personality disorder, the examiner should state whether there was a superimposed disease or injury in service that resulted in additional disability.  

The examiner must specifically address the following: 1) the Veteran's lay statements; 2) a December 2005 VA social work note showing a positive screening for PTSD; and 2) a March 2006 Post-Deployment Health Assessment in which the Veteran reported feeling down, and depressed or hopeless; and 3) the December 2011 VA examination report.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




